DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 5, 7-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et. al. [2018/0197482].
Regarding claim 1, Choi teaches:
A display panel [fig. 2], wherein the display panel comprises a main display area [fig. 2, AA2] and at least one function add-on area [fig. 2, AA1],
the at least one function add-on area comprises at least one display transparent area, a plurality of first display pixels are provided in the at least one display transparent area [fig. 3, pixel group PXL1], a plurality of first pixel driving circuits are provided in the at least one function add-on area and correspond to a peripheral area of the at least one display transparent area [fig. 3, 5, circuit 100], and at least one part of the first pixel driving circuits is configured to drive the first display pixels to emit light [fig. 3, §0086];
wherein a plurality of second display pixels and a plurality of second pixel driving circuits are provided in the main display area, and the second pixel driving circuits are configured to drive the second display pixels to emit light [fig. 3, pixel group PXL2, §0086];
and wherein circuit structures of the first pixel driving circuits are different from circuit structures of the second pixel driving circuits, so that an area of the at least one function add-on area occupied by the first pixel driving circuits is less than an area of the main [fig. 3, note main area occupies a larger space than secondary area]
Choi does not specifically teach that the size of the at least one display transparent area ranges from 600-10000um. However, Choi does teach “…the shape and size (e.g., width, length, and/or area) of the first pixel area AA1, the second pixel area AA2, and/or the third pixel area AA3 are not particularly limited, and may be variously modified.” [§0081]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify the display taught by Choi with various size adjustments because it is a matter of routine experimentation to determine a size of a display, factoring in cost, display quality, power consumption, etc.

Regarding claim 2, Choi further teaches:
wherein an area of the first pixel driving circuits is less than an area of the second pixel driving circuits [fig. 3, note main area occupies a larger space than secondary area], and/or a wiring space of the first pixel driving circuits is less than a wiring space of the second pixel driving circuits.

Regarding claim 3, Choi further teaches:
wherein a number of components of the first pixel driving circuits is less than a number of components of the second pixel driving circuits [fig. 5, note circuit 100 will have less components than circuit 200 as circuit 100 is responsible for fewer rows of pixels]

Regarding claim 5, Choi further teaches:
wherein a size of the first pixel driving circuits is less than a size of the second pixel driving circuits [fig. 3, note main area occupies a larger space than secondary area]

wherein a plurality of signal traces are disposed in the peripheral area of the at least one display transparent area and in the at least one functional additional area, and the signal traces are electrically connected to the first pixel driving circuits, wherein at least two first pixel driving circuits share at least one signal trace and are symmetrical about the at least one signal trace [fig. 5, note SST11 and SST12 sharing line S11].

Regarding claim 8, Cho further teaches:
wherein the signal traces comprise power signal lines, and the at least two first pixel driving circuits share one power signal line and are symmetrical about the power signal line [fig. 5, note SST11 and SST12 sharing line S11].

Claims 9-11, 13 and 15-16 are substantially similar to claims 1-3, 5 and 7-8, respectively, and are rejected using the same citations.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Land et. al. [2014/0132158].
Regarding claim 20, Choi does not teach “…a photosensitive element, wherein the photosensitive element is disposed at one side of the display panel and corresponds to the at least one functional additional area.” Land teaches “…a photosensitive element, wherein the photosensitive element is disposed at one side of the display panel and corresponds to the at least one functional additional area [§0061, ambient light sensor 78].
.

Allowable Subject Matter
Claims 4, 6, 12, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 12, the prior art does not teach “…wherein components of the second pixel driving circuits comprise seven thin film transistors, a storage capacitor, and a light emitting element; and wherein components of the first pixel driving circuits comprise two thin film transistors, a storage capacitor, and a light emitting element, or the components of the first pixel driving circuits comprise four thin film transistors, a storage capacitor, and  a light emitting element, or the components of the first pixel driving circuits comprise six thin film transistors, a storage capacitor, and a light emitting element”
Regarding claims 6 and 14, the prior art does not teach “…wherein components of the second pixel driving circuits comprise seven thin film transistors, a storage capacitor, and a light emitting element, and components of the first pixel driving circuits comprise seven thin film transistors, a storage capacitor, and a light emitting element.”
Regarding claim 17 (and respective child claims 18-19), the prior art does not teach “…wherein the first display pixels comprise a first pixel anode, and at least one transparent trace is provided in the at least one display transparent area, wherein the at 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et. al. [2020/0181213], Lim [2019/0181213], Jeon et. al. [2018/0130422].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625